10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Sas ee

——— ENTERED —-—— SERVED ON

    

COUNSE “LIPARTIES OF RECORD
UNITED STATES DISTRICT kourr
DISTRICT OF NEVADA FEB 1 2 2699
RENO, NEVADA

mera eenvin oe

CLERK US D'STRICT COURT
DISTRICT OF NEVADA

 

 

 

UNITED STATES OF AMERICA, Case No. 3:19 :19- “er. -0003 eLWor
Plaintiff,

VS. ORDER

EDGAR CEJA-RUIZ,
Defendant.

 

 

 

 

IT IS HEREBY ORDERED that the Department of Homeland Security, Immigration and
Customs Enforcement (DHS/ICE) shall provide to counsel for the above-named defendant a
complete copy of every document and any other items contained in the defendant's Alien ("A")
file within seven (7) days of the date of this Order unless the Government files a formal
objection or other appropriate motion within six (6) days of the date of this Order. The
defendant's "A" number is AXXXXXXXX.

IT IS FURTHER ORDERED that the U.S. Attorney’s Office shall serve this Order on the
Officer in Charge, Department of Homeland Security and Immigration and Customs
Enforcement (DHS/ICE), Reno, Nevada.

DATED this 12th day of February, 2020.

(osu 6. Cobre
William G. Cobb
United States Magistrate Judge

 

ORDER - I

 
